Case: 22-50082     Document: 00516409228         Page: 1     Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 27, 2022
                                  No. 22-50082
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Yuttana Choochongkol,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:20-CR-154-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Yuttana
   Choochongkol has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50082     Document: 00516409228           Page: 2     Date Filed: 07/27/2022




                                    No. 22-50082


   v. Flores, 632 F.3d 229 (5th Cir. 2011). Choochongkol has not filed a
   response.
          During the pendency of this appeal, Choochongkol completed the
   sentence imposed on revocation of supervised release and was released from
   custody.    Because he has not shown that he will suffer collateral
   consequences as a result of the revocation of his supervised release and
   because no additional term of supervised release was imposed, the instant
   appeal does not present a case or controversy, and this court lacks
   jurisdiction. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).
          Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s
   motion for leave to withdraw is DENIED as unnecessary.




                                         2